Citation Nr: 0701470	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to May 
1981.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  

The Board notes that a May 2006 brief from the veteran's 
representative contains a claim for service connection for a 
skin disorder due to herbicide exposure.  While it appears 
this issue may have been included in the brief in error, it 
is nonetheless referred to the RO for appropriate action.

In May 2005 the Board remanded the matter for additional 
development.  Those actions having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  The record lacks competent medical evidence showing that 
the veteran's PTSD is manifested by gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss. 

2.  The veteran's service connected PTSD is rated in excess 
of 60 percent. 

3.  The veteran's service-connected PTSD is shown to be of 
such a nature and severity as to preclude the performance of 
all types of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2006).

2.  The criteria for TDIU are met.  38 C.F.R. §§ 3.340, 
4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD 

The veteran is seeking an increased rating for his PTSD.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 
4, which sets forth separate rating codes for various 
disabilities.  Generally, a disability must be considered in 
the context of the whole recorded history.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  In this case, the veteran 
was initially service connected for his PTSD in a rating 
decision of April 1999.  This claim for an increased rating 
came in July 2001.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make an accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 38 
C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran essentially contends his PTSD is completely 
disabling.  In several documents he states it precludes 
sleep, the ability to work, and the ability to maintain 
social relationships.  He describes his condition, in a March 
2006 letter, as a "living hell."  

The veteran is currently rated as 70 percent disabled under 
38 C.F.R. § 4.130, DC 9411.  A 100 percent rating requires 
the following:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A review of the medical evidence does not support the award 
of a 100 percent rating because the bulk of the above 
symtomatology does not appear in the record.  A February 2006 
VA examination for PTSD found the veteran to have normal 
thought processes, no delusions or hallucinations, no 
inappropriate behavior, no limitation on the performance of 
activities of daily living, no disorientation, and no memory 
loss.  July 2005 VAMC treatment notes reflect no 
disorientation, delusions, or hallucinations.  April 2005 
VAMC treatment notes document coherent thinking and intact 
cognition.  January 2004 VAMC notes indicate orientation, 
appropriate grooming, coherent thinking, and intact memory 
and cognition.  June 2002 VAMC notes show intact memory, and 
logical and organized thinking.  

Evidence in favor of an increased rating includes 
documentation throughout the record of the veteran's violent 
temper and thoughts of homicide and violence.  This includes 
documentation in an October 2001 VA examination that the 
veteran pulled a kid out of his car in a rage after being 
honked at by the kid in traffic.  Despite this, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating of 100 percent and for that reason, 
the claim must be denied.

Total Evaluation Based on Unemployability

The veteran essentially contends that his PTSD, rated at 70 
percent, renders him unable to obtain or maintain 
substantially gainful employment.  His representative 
contends this as well, and that his other service connected 
disabilities also preclude employment.  These other service-
connected disabilities consist of hypertension, rated at 10 
percent, lacunar infarction in the right basal ganglia, rated 
at 10 percent, and recurrent pancreatitis, cholelithiasis, 
status post cholecystecomy, and pancreatic 
pseyrocystojujunotomy, rated at 10 percent.  The veteran has 
a total combined rating of 80 percent from February 15, 2006.

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities provided that, if there is one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  Furthermore, it 
is the established policy of the VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled based on an extraschedular basis.  38 C.F.R. 
§ 4.16(b).  

Based on this record and evidence, it is clear that the 
veteran meets the percentage requirements for consideration 
of a total evaluation under 38 C.F.R. § 4.16(a).  The 
veteran's PTSD alone is rated as 70 percent disabling and the 
combined evaluation for the veteran's service-connected 
disabilities is 80 percent.

The Board is also of the opinion that the veteran's PTSD 
renders him unable to obtain or maintain substantially 
gainful employment, although the remaining service connected 
disabilities do not.  A general medical VA examination of 
February 2006 found that these disabilities do not impact his 
ability to maintain employment.  However, a PTSD VA 
examination from February 2006 found the veteran has 
"significant problems maintaining employment," has often 
thought of killing co-workers, has gotten into physical 
fights on the job, was only able to stay at his last job for 
90 days, and has a "very guarded" prognosis.  In a June 
2004 treatment note a VA physician found the veteran "is not 
able to handle the stress of employment."  When employed, 
the veteran experiences increased nightmares, a quick temper, 
nervousness, irritability, and poor interaction with managers 
and customers.  In an October 2001 VA examination, the 
examiner found the veteran had been unable to work in over a 
year and had left his last job because of his temper, 
outbursts, and the concern that he would hurt someone or be 
hurt.  A June 2001 VAMC treatment note indicates the veteran 
had lost at least five jobs related to his inability to 
manage his anger and emotions.  In a February 1999 VA 
examination, prior to his claim ever being filed, the veteran 
reported he had been unable to work in over a year due to 
symptoms of his PTSD.

Based on the sum of this evidence, the Board finds that a 
total evaluation based on individual unemployability due to 
the veteran's service connected PTSD is warranted.  The 
veteran's claim is granted.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in May 2003, April 2003, March 2003, and 
September 2001.  While this notice does not provide any 
information concerning the effective date that could be 
assigned should an increased rating be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), because the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his PTSD, the veteran is not prejudiced 
by the failure to provide him that further information.  
Appropriate notice involving the effective date of the grant 
of TDIU will be provided to the veteran by the RO when the 
grant of that benefit is effectuated.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision reached 
in denying the claim for PTSD.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
PTSD claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  

As to the veteran's TDIU claim, a discussion addressing 
whether VA's duties to notify and assist the veteran have 
been complied with is not warranted.  To the extent 
necessary, VA has fulfilled its duties to notify and to 
assist the veteran in the development of his claim.  See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In light of the determination reached as to the 
veteran's TDIU claim, no prejudice will result to him by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

A rating in excess of 70 percent for PTSD is denied.

A total disability rating based on individual unemployability 
due to PTSD is granted, subject to the laws and regulations 
controlling the award of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


